TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00435-CV




In the Matter of J. B.

 



FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
NO. 58,234, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        After appellant J.B., who was at the time seventeen years old, pleaded true to the
State’s allegations in this case, the trial court adjudicated J.B. delinquent and found that he had
committed the offense of aggravated assault with a deadly weapon.  See Tex. Penal Code
Ann. § 22.02 (West Supp. 2007).  The court then proceeded to disposition and ordered him
committed to the custody of the Texas Youth Commission for an indeterminate period of time,
finding that he had at least nine referrals to the juvenile authorities in Texas, Virginia, and Florida;
had already been given deferred probation in Texas; had been placed on probation in Virginia; had
outstanding warrants pending in Florida; and was verbally and physically assaultive, with no sense
of remorse or empathy for his victim.  J.B. filed a notice of appeal from the trial court’s adjudication
and commitment orders.  See Tex. Fam. Code Ann. § 56.01 (West 2002).
                        J.B.’s appointed appellate counsel has filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In re D.A.S.,
973 S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has carefully examined the record and researched the law applicable to the
facts and issues presented. Counsel’s brief contains a professional and thorough evaluation of the
record and explains why there are no meritorious errors to be advanced. A copy of counsel’s brief
was delivered to J.B., who is now eighteen years old, and he was advised of his right to examine the
appellate record and file a pro se brief.  A pro se brief was not filed, and J.B. has not contacted this
Court in response to the brief.  We have independently reviewed the record and agree with counsel
that the appeal is frivolous.  We grant appellate counsel’s motion to withdraw from the case and
affirm the trial court’s orders.
 

                                                                        __________________________________________
                                                                        David Puryear,  Justice
Before Justices Patterson, Puryear, and Henson
Affirmed
Filed:   July 16, 2008